Exhibit 10.3

 

[ex_184916img001.gif]

 

 

 

 

 

 

March 26, 2018

 

Margaret Echerd

By email: 

 

 

 

Dear Margaret:

 

Vaxart (the “Company”) is pleased to offer you the position of Corporate
Controller with a start date of April 9, 2018. This is a regular, 80%-time
position, reporting to John Harland, the Company’s Chief Financial Officer.

 

Salary, Bonus Rate and Benefits

 

 You will he paid a pro-rated salary at the rate of $180,000 per year. Your
monthly salary will be paid once per month pursuant to the Company’s regular
payroll policy. Your salary will be reviewed approximately annually as part of
the Company’s normal performance and salary review process.

 

You will be eligible to participate in Vaxart’s corporate bonus program. Bonuses
are paid annually at the discretion of Vaxart’s Board and management, based on
both the success of the Company in meeting its goals and the performance of the
individual. Your bonus potential is 25% of your salary earned in the calendar
year. You must be employed at the Company on March 31 of the following year to
be eligible for the bonus.

 

The Company will provide you with the opportunity to participate in the.
standard benefit plans available to other similarly situated employees) subject
to any eligibility requirements imposed by such plans. Benefits may be changed
at any time at the discretion of the Company. Currently, the employee
contribution for an employee and spouse is approximately $235 per month.

 

You will be entitled to paid vacation earned at the pro-rated rate of 1.00
vacation day per month worked (equivalent to three weeks per year for full-time
employment) prorated for the days worked .in the initial month. Vacation may be
accrued up to a maximum of 200 days. You will also be entitled to paid holidays
consistent with the Company’s standard holidays each year. Sick leave is accrued
at the rate of 1 hour for every 30 hours worked (up to a maximum of 180 hours).
Vacation may not be taken before it is accrued, without senior management
approval, and your balance may not go negative.

 

You will be eligible to join Vaxart’s 40l(k) Plan. Currently there is no
matching. We will be proposing matching of the first 3% to the Compensation
Committee.

 

Grant of Stock Options

 

The structure of our stock option awards has yet to be determined. We will
recommend to the Board that you receive an award that is indicated by the
structure approved by the Compensation Committee. We will be working with a
consultant and the Compensation Committee to set up a structure as soon as is
practicable. Our employee stock options vest over 48 months with a 12-month
cliff.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

At-Will Employment

 

Your employment with the Company is “at-will.” That means that it is not for any
specified period of time and can be terminated either by you or by the Company
at any time, with or without advance notice, and for any or no particular reason
or cause. In addition, your job duties, title, responsibilities, reporting
level, compensation and benefits; as well as the Company’s personnel policies
and procedures, may be changed with or without notice at any time at the sole
discretion of the Company. The “at-will” nature of your employment is one aspect
of our employment relationship that will not change during your tenure as an
employee except by way of a written agreement expressly altering the at-will
employment relationship and signed by you and the Company’s CEO.

 

Conditions

 

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 

 

•

Your ability to provide satisfactory documentary proof of your identity and
eligibility to work in the United States on or before your third day of
employment.

 

 

•

Your signed agreement to, and ongoing compliance with the terms of our Employee
Proprietary Information and Inventions Agreement.

 

 

•

Your execution and return of this letter to me no later than March 28, 2018,
after which time this offer will expire. By signing and accepting this offer,
you represent and warrant that: (a) you are not subject to any pre-existing
contractual or other legal obligation with any person, company or business
enterprise which may be an impediment to your employment with, or your providing
services to, the Company as its employee; and (b) you have no and shall not
bring onto Company premises, or use in the course of your employment with the
Company, any confidential or proprietary information of another person, company
or business enterprise to whom you previously provided services.

 

Entire Agreement

 

 

If you accept this offer; and the conditions of this offer are satisfied, this
offer and the written agreements referenced in this letter shall constitute the
complete agreement between you and the Company with respect to the terms and
conditions of your employment. This letter shall supersede any existing
employment arrangement or agreement with the Company. Any representations,
whether written or oral, not contained in this letter or contrary to those
contained in this letter that may have been made to you are expressly cancelled
and superseded by this offer. Except as otherwise specified in this letter, the
terms and conditions of your employment pursuant to this letter may not be
changed, except by a writing issued by the CEO. California law shall govern this
letter. If any provision of this letter is held invalid or unenforceable, such
provision shall be severed, and the remaining provisions shall continue to be
valid and enforceable.

 

 

 

 

***

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

We look forward to your accepting this offer and our having a mutually rewarding
relationship. As with all important decisions, you should make a decision
concerning this offer based on your own independent investigation and judgment
concerning the Company and its future prospects.

 

If you accept this offer, please date and sign below and return a copy to John
at              .

 

Please bring your INS Form I-9 required identification and proof of
authorization to work.

 

If you have any questions regarding this letter, please feel free to contact
John or me.

 

 

Sincerely,

 

 

 

 

/s/ Wouter Latour, M.D.

 

 

Wouter Latour, M.D.

Chief Executive Officer

 

 

 

 

I accept the above offer, and will begin employment on the date noted above.

 

 

 

 

Dated: March 26,    2018

/s/ Margaret Echerd

   

Signature

 

 

 

3

 

 

 

 

 